ICJ_001_CorfuChannel_GBR_ALB_1947-07-31_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL
DES ARRETS, AVIS CONSULTATIFS ET ORDONNANCES

ORDONNANCE DU 31 JUILLET 1947
ORDONNANCE DU 10 DÉCEMBRE 1947
ORDONNANCE DU 12 DÉCEMBRE 1947

1947

INTERNATIONAL COURT OF JUSTICE

REPORTS

OF
JUDGMENTS, ADVISORY OPINIONS AND ORDERS

ORDER OF JULY 31st, 1947
ORDER OF DECEMBER 10th, 1947
ORDER OF DECEMBER 12th, 1947
Les ordonnances doivent étre citées comme suit :
« Affaire du détroit de Corfou, Ordonnance du 31 juillet 1947:
C. I. J. Recueil 1947, D. 4.»
« Affaire du détroit de Corfou, Ordonnance du 10 décembre 1947 :
C. I. J. Recueil 1947, D. 7.»

« Admission d'un Etat aux Nations unies (Charte, art. 4),
Ordonnance du 12 décembre 1947: C. I. J. Recueil 1947, p. 9.»

The Orders should be cited as follows :
“Corfu Channel case, Order of July 31st, 1947:
I.C.J. Reports 1947, p. 4.”
‘“‘Corfu Channel case, Order of December 10th, 1947:
I.C.]. Reports 1947, D. 7.”
“Admission of a State to the United Nations (Charter, Art. 4),
Order of December 12th, 1947: I.C.J. Reports 1947, p. 9.”

 

N° de vente:
Sales number 5

 

 

 
INTERNATIONAL COURT OF JUSTICE

1947-
July 31st.
General List:

YEAR 1947. No. 1.

Order of July 31st, 1947.

THE CORFU
CHANNEL CASE

The President of the International Court of Justice,

Having regard to Articles 35, 36, 40 and 48 of the Statute of the
Court,

Having regard to Articles 32, 35, 36, 38 and 41 of the Rules of
Court,

Makes the following Order :

Whereas, by a letter dated May 22nd, 1947, and filed in the
Registry of the Court on the same date, the Ambassador of the
United Kingdom of Great Britain and Northern Ireland at
The Hague, by order of his Government, has transmitted to the
Court an Application dated May 13th, 1947, instituting proceedings
against the Government of the People’s Republic of Albania in
respect of injury caused by mines to British ships in the Strait of
Corfu and of resulting loss of life, for which injury and loss the
Government of the United Kingdom claims that the Albanian
Government is internationally responsible ;

Whereas the said letter gives notice of the appointment as Agent
for the Government of the United Kingdom of Mr. W. E. Beckett,
Legal Adviser to the Foreign. Office, and of his address for service
at The Hague ;

Whereas the Application, which bears the signature of Mr. Beckett,
duly certified by the Ambassador of the United Kingdom at
The Hague, invokes Article 36, paragraph x, of the Statute of the

4
THE CORFU CHANNEL CASE 5

Court, thus specifying the provision on which the Applicant founds
the jurisdiction of the Court ;

Whereas the Application also states the nature of the claim and
gives a succinct statement of the facts and grounds on which the
claim is based ;

Whereas, therefore, the Application fulfils the formal conditions
laid down by the Rules of Court ;

Whereas on May 22nd, 1947, the Albanian Government was duly
informed of the filing of the Application of which a certified true
copy was despatched to it on the same date ;

Whereas on July 23rd, 1947, a note signed by the Deputy-Minister
for Foreign Affairs was filed with the Registry, on behalf of the
Government of the People’s Republic of Albania, in response to
the Application of the Government of the United Kingdom ;

Whereas in this note the Albanian Government declares inter
alia that the Government of the United Kingdom, in bringing the
case before the Court by unilateral application, has not proceeded
in conformity with the recommendation of the Security Council of
April 9th, 1947, or with the Statute of the Court or the recognized
principles of international law, and that, accordingly, the Albanian
Government would be within its rights in holding that the Govern-
ment of the United Kingdom was not entitled to bring the case
before the Court without first concluding a special agreement with
the Albanian Government ; but whereas the Albanian Government,
fully accepting for its part the recommendation of the Security
Council, is prepared, notwithstanding this irregularity and in
evidence of its devotion to the principles of friendly collaboration
between nations and of the pacific settlement of disputes, to appear
before the Court ;

Whereas the note above mentioned gives notice of the appoint-
ment as Agent for the Albanian Government of M. Kahreman YIli,
Minister Plenipotentiary of Albania in Paris, and of his address for
service at The Hague ;

Whereas, having regard to the Resolution of the Security Council
of April gth, 1947, the said note of the Albanian Government may
be regarded as constituting the document mentioned in Article 36
of the Rules of Court ;

The President of the Court, as the Court is not sitting, after
ascertaining the views of the Parties with regard to questions of
procedure,

(I) fixes as follows the time-limits for the presentation by the
Parties of the first two pleadings :

for the Memorial of the Government of the United Kingdom :
Wednesday, the rst of October, 1947 ;

5
THE CORFU CHANNEL CASE 6

for the Counter-Memorial of the Albanian Government : Wednes-
day, the roth of December, 1947 ;

(2) will, if need be, make a subsequent order fixing the time-
limits for the presentation of a Reply by the Government of the
United Kingdom and of a Rejoinder by the Albanian Government.

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this thirty-first day of July,
one thousand nine hundred and forty-seven, in three copies, one
of which shall be placed in the archives of the Court and the others,
shall be transmitted to the Government of the People’s Republic
of Albania and to the Government of the United Kingdom of
Great Britain and Northern Ireland respectively.

(Signed) J. G. GUERRERO,

President.

(Signed) GARNIER-COIGNET,

Deputy-Registrar.
